nA F&F W DN

Oo eo ND

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

HEATHER E. WILLIAMS, #122664
Federal Defender

MIA CRAGER, #300172

Assistant Federal Defender

801 I Street, 3° Floor

Sacramento, CA 95814

Telephone: (916) 498-5700

Attorneys for Defendant
LUIS VALERIO MARTINEZ

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No. 2:19-cr-00003-JAM
)
Plaintiff, )
) ORDER EXTENDING SELF-SURRENDER
VS. ) DATE TO AUGUST 2, 2021
)
LUIS VALERIO MARTINEZ, )
)
Defendant. )
)
)

 

IS HEREBY ORDERED that the Motion to Extend Self-Surrender Date as to Luis
Valerio Martinez is GRANTED. Mr. Valerio Martinez shal! surrender to the institution
designated by the Bureau of Prisons, or if no such institution has been designated, to the United

States Marshal in Sacramento, CA before 2:00 p.m. on August 2, 2021. No porther
extensions will be grated by the Court

 

DATED: May 3 221 CHLA
TAR HONORABLE J@HN A. MENDEZ
ITED STATES DISTRICT COURT JUDGE

phate Order to Extend Self-Surrender Date -1-

 
